 



Exhibit 10.12
(COMPANY LOGO) [p71634p7163400.gif]
August 22, 2005
Danny Lam

RE:   — President — New Financing subsidiary

Dear Danny,
We are pleased to make the following offer to you regarding future employment at
a new subsidiary to be established at ProLink Solutions LLC.

     
Position:
  President —
 
   
Reports To:
  CEO
 
   
Start Date:
  No Later September 5, 2005
 
   
Responsibilities:
  POSITION OVERVIEW:

Responsible for the overall development, sales, marketing, human resource, and
financial strategy for the organization. Develop plans and coordinates
company-wide financial strategies to meet business objectives and achieve
maximum results. Continually evaluates the timely adjustment of tactics and
plans to meet changing market and competitive conditions. Direct and coordinate
the efforts of executive level personnel toward the accomplishment of corporate
objectives.
SCOPE & RESPONSIBILITIES:

  •   Design financial and budgeting strategy to support operations and in
preparation for the IPO     •   Establish practices and procedures for control
and compliance functions     •   Evaluate and implement financing alternatives  
  •   Plan the company’s capital structure, including cash and risk management

 



--------------------------------------------------------------------------------



 



     Provide centralized administrative oversight of financial operations and
human resources

  •   Create and monitor financial reports, external and internal,     •  
Establish strategic partnerships and alliances to support company goals     •  
Communicate with Investors, Wall Street and the Financial Analyst community as
required     •   Direct and implement investor relations strategies     •  
Participate in review and appraisal of potential acquisitions and divestments  
  •   Acquire and manage staff support necessary to fulfill duties     •  
Develop and manage sales and marketing plan.

Direct responsibility:  for contracts, lease documents, litigation, and Human
Resource issues. Complete responsibility to all Sarbanes/Oxley matters. Your
further responsibility will include general business on all company business.

     
Base Salary:
  $150,000 annually — Payable Bi-weekly
 
   
Travel:
  The Company will reimburse you for all approved expenses Entertainment
expenses subject to company policy.
 
   
Moving Expense:
  The Company will reimburse you for reasonable moving expense.
 
  The company will pay for required airfare back and forth to New Jersey as
required.

Corporate Housing:    The Company will provide corporate apartment until
June 30, 2006. The company will pay required approved transition expenses. The
candidate agrees to use his best efforts to secure permanent housing as quickly
as possible.

     
Benefits:
  Standard benefits package as detailed in the Company handbook.
 
   
Bonus:
  You will be eligible for a series of bonuses equal to 100% ($150,000) of your
base salary structured as follows:

 



--------------------------------------------------------------------------------



 



  1)   50% ($75,000) we will develop a series of milestones based on successful
achievement of designed goals.     2)   50 %-( $75,000) you will receive an
annual bonus paid February 15, 2007 if the company achieves an annual EBITDA of
$ ___million in 2006. This will be prorated from $ ___ million being zero.

There will be a prorated bonus paid if earned by December 31, 2005 on
February 15, 2006. All other bonuses will be paid annually if earned by
December 31, 2006 and will be paid on February 15, 2007

     
Equity Plan:
  The board of directors has agreed to structure a synthetic equity plan that
would award the candidate 20% interests in all net profits of subsidiary as well
as 20% of net gains on the sale of the subsidiary. This sale provision of the
plan would have a vesting schedule of 3 years with a gradual vesting plan of 1/3
per year. The vesting would have certain accelerating vesting provision based on
a sale of the entity.
 
   
Employment
  This will be a two-year agreement with other provision to be negotiated. Both
parties agree to use their best efforts to complete this agreement as soon as
possible.

If you have any questions or concerns, please do not hesitate to contact me. We
look forward to you accepting this offer and joining our team.
Please advise us of your acceptance no later than August 31, 2005.
Very truly yours,

     
Lawrence Bain
   
President/CEO
   
 
   
ProLink Solutions, LLC
  Acceptance:

 